DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xie et al. (US 2013/0228468).
Regarding claim 7:
Xie discloses a copper-clad laminate formed by first ion implanting a material onto an organic polymer film, then plasma depositing a material, and finally electrocoppering [0001; 0043]. Suitable organic polymers include those that are inherently transparent, including polycarbonate and polyethylene terephthalate [0048]. Material for ion implanting and plasma depositing includes copper [0049]. The layer resulting from this deposition corresponds to the presently claimed copper thin film layer. 
Xie teaches the electrocoppering is conducted by electroplating, wherein the plating comprises “at least one main electroplating bath” [0050]. The examiner submits this disclosure is sufficiently specific to anticipate the use of “a single plating tank” as presently claimed. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use one main electroplating bath (i.e., tank) to provide electroplated copper as taught by Xie to provide a copper-clad laminate according to its invention.
Given that Xie discloses the same process as claimed, it is clear that the copper plating layer would result in a copper layer having the claimed surface resistance property.



Claim Rejections - 35 USC § 103
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergkessel et al. (US 6,171,714).
Regarding claims 1 and 3:
Bergkessel discloses flexible laminates comprising a polymer film, a nickel tie coat layer, a copper seed coat layer, and another layer of copper (col 1 ln 10+; col 2 ln 13+). The tie coat comprises nickel metal or a nickel alloy further comprising zinc, tantalum, titanium, etc. (col 3 ln 47+). Although Bergkessel describes its laminates as “adhesiveless,” this refers to polymeric adhesives (see the background discussion at column 1, line 35+) and so the laminate is nevertheless encompassed by the present claims because Bergkessel’s “tie coat layer” comprises the same materials as the presently claimed “adhesive layer”. The polymer film can comprise various polymers, including those that are inherently transparent, such as polyethylene, polyacrylics, polyester, etc. (col 2 ln 43-col 3 ln 37).
The first copper layer is deposited using known techniques such as PVD, sputtering, ion plating, etc., which are dry plating methods (col 4 ln 66+). The second copper layer is deposited via electroplating, which is a wet plating method (col 6 ln 51+).
Given that Bergkessel discloses a product as claimed made from the same process as claimed, it is clear that the copper plating layer would necessarily include copper crystals grown across the entire copper plating layer without a layer of fine crystals, and furthermore would result in a copper layer having a surface resistance within the claimed range.
Although Bergkessel does not disclose forming the plating layer using a single plating take, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed step of using a single plating tank and given that Bergkessel meets the requirements of the claimed composition, the references meet the requirements of present claims.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergkessel et al. (US 6,171,714) in view of Xie et al. (US 2013/0228468).
Regarding claims 1 and 3:
Bergkessel discloses flexible laminates comprising a polymer film, a nickel tie coat layer, a copper seed coat layer, and another layer of copper (col 1 ln 10+; col 2 ln 13+). The tie coat comprises nickel metal or a nickel alloy further comprising zinc, tantalum, titanium, etc. (col 3 ln 47+). Although Bergkessel describes its laminates as “adhesiveless,” this refers to polymeric adhesives (see the background discussion at column 1, line 35+) and so the laminate is nevertheless encompassed by the present claims because Bergkessel’s “tie coat layer” comprises the same materials as the presently claimed “adhesive layer”. The polymer film can comprise various polymers, including those that are inherently transparent, such as polyethylene, polyacrylics, polyester, etc. (col 2 ln 43-col 3 ln 37).
The first copper layer is deposited using known techniques such as PVD, sputtering, ion plating, etc., which are dry plating methods (col 4 ln 66+). The second copper layer is deposited via electroplating, which is a wet plating method (col 6 ln 51+).
Bergkessel is silent with regard to the use of a single plating tank.
Such methods were known in the art. Xie discloses a copper-clad laminate formed by first ion implanting a material onto an organic polymer film, then plasma depositing a material, and finally electrocoppering [0001; 0043]. Xie teaches the electrocoppering is conducted by electroplating, wherein the plating comprises “at least one main electroplating bath” [0050].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use one main electroplating bath (i.e. tank) to provide electroplated copper as taught by Xie to provide a copper-clad laminate as known in the art.
Given that Bergkessel in view of Xie discloses a product as claimed made from the same process as claimed, it is clear that the copper plating layer would necessarily include copper crystals grown across the entire copper plating layer without a layer of fine crystals, and furthermore would result in a copper layer having a surface resistance within the claimed range.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0228468) in view of Bergkessel et al. (US 6,171,714).
Regarding claims 1 and 3:
Xie discloses a copper-clad laminate formed by first ion implanting a material onto an organic polymer film, then plasma depositing a material, and finally electrocoppering [0001; 0043]. Suitable organic polymers include those that are inherently transparent, including polycarbonate and polyethylene terephthalate [0048]. Material for ion implanting and plasma depositing including chromium, nickel, copper, and molybdenum [0049].
Xie is silent with regard to forming an adhesive layer comprising two or more metals and then providing a copper thin film layer as presently claimed.
Such adhesive layers were known in the art. Bergkessel discloses flexible laminates comprising a polymer film, a nickel tie coat layer, a copper seed coat layer, and another layer of copper (col 1 ln 10+; col 2 ln 13+). The tie coat comprises nickel metal or a nickel alloy further comprising zinc, tantalum, titanium, etc. (col 3 ln 47+). Although Bergkessel describes its laminates as “adhesiveless,” this refers to polymeric adhesives (see the background discussion at column 1, line 35+) and so the laminate is nevertheless encompassed by the present claims because Bergkessel’s “tie coat layer” comprises the same materials as the presently claimed “adhesive layer”. The tie coat layer is deposited using known techniques including ion plating, etc. (col 4 ln 66+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to first provide a tie coating layer comprising a nickel alloy as taught by Bergkessel before further depositing a layer of copper and then further electroplating an additional copper layer to provide improved adhesion between the copper layers and the polymer film of Xie.
Xie teaches the electrocoppering is conducted by electroplating, wherein the plating comprises “at least one main electroplating bath” [0050]. The examiner submits this disclosure is sufficiently specific to anticipate the use of “a single plating tank” as presently claimed. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use one main electroplating bath (i.e. tank) to provide electroplated copper as taught by Xie to provide a copper-clad laminate according to its invention.
Given that Xie in view of Bergkessel discloses a product as claimed made from the same process as claimed, it is clear that the copper plating layer would necessarily include copper crystals grown across the entire copper plating layer without a layer of fine crystals, and furthermore would result in a copper layer having a surface resistance within the claimed range.


Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 to delete the blackening layer and the requirement that the copper plating layer includes components derived from diallyldimethylammonium chloride polymer and bis(3-sulfopropyl)disulfide render the previous rejections based on Bergkessel in view of Dobashi and Arai moot. The secondary references taught the features that were deleted.
 
Applicant argues the present specification discloses that if two or more plating tanks are used during the copper electroplating process, a layer of fine crystals is formed between the copper plating layers (p4). Applicant argues that Bergkessel does not disclose forming the plating layer using a single plating tank and therefore does not suggest the claimed features (p5).
Regarding Applicant’s argument that two or more plating tanks results in a layer of fine crystals, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the Applicant regarding the results of using two or more plating tanks must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.
Additionally, the examiner notes Applicant has not established that Bergkessel discloses the use of multiple plating tanks. Therefore, even if Applicant provides evidence that establishes that the use of multiple tanks results in a layer of fine crystals, Bergkessel does not appear to require the use of multiple tanks to achieve its invention.
Furthermore, newly cited Xie discloses that the use of one plating bath (tank) was known in the art of electroplating. Therefore, the claimed invention remains properly rejected for the reasons of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787